The Attorney General has considered your request for an opinion wherein you ask the following question: "To comply with the 1979 amendment to Title 11 O.S. 14-107 [11-14-107], must political subdivisions which have previously adopted a nationally recognized building code, not one of the legislatively mandated codes, repeal the code currently in force and enact a new code from the list in the statute?" In 1979 the legislature amended 11 O.S. 14-107 [11-14-107] (1977), to include the following provision: "All cities and towns within this state that adopt building standards shall adopt and enforce one of the following codes: "1. The BOCA Basic Building Code of the Building Officials and Code Administrators International, Incorporated, "2. The Uniform Building Code of the International Conference of Buildings Officials, "3. The Southern Standard Building Code of the Southern Building Code Congress, International, Incorporated, or "4. The Code for Energy Conservation in New Building Construction prepared by the National Conference of States on Building Codes and Standards, Inc. (NCSBCS)." Prior to this enactment the statutes had been silent as to which particular building codes a city could enforce as an ordinance, and the matter was one left to local discretion. The language of this statute limits the choice of building standards to the above four codes.  By its language the statute requires certain cities and towns to adopt one of the four codes. The statute requires "All cities and towns . . . that adopt building standards . . ." to adopt one of the specified codes. The phrase ". . . that adopt building standards . . ." modifies and qualifies the phrase "All cities and towns . . ." Black's Law Dictionary defines "adopt" as meaning, in this context, ". . . To accept, consent to, and put into effective operation; as in the case of a constitution, constitutional amendment, ordinance, or by law . . ." Accordingly, all cities and towns that accept, consent to, and put into effective operation a building standard must choose one of the four enumerated codes. The only municipalities compelled by this statute to enact as law one of the four codes are those municipalities which "put into effective operation" a building standard. Codes already enacted by municipalities do not need to be put into effective operation as they are presently in effective operation. The statutory duty to enact one of the four codes specified in the statute arises when a municipality decides to make standards effective whether by amendment or recodification of existing standards or adoption of a new code.  It is, therefore, the official opinion of the Attorney General that your question be answered as follows; Title 11 O.S. 14-107 [11-14-107] (1979) does not require political subdivisions which have previously adopted a building code other than a code listed in the statute to repeal the code in force and enact a new code from the list in the statute. The duty to enact one of the statutorily specified codes arises when a political subdivision amends or recodified an existing standard or enacts a new code.  (JOHN GREGORY THOMAS) (ksg)